Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 07/29/2022.
Claims 62-63 are newly added and claims 29-61 and 63 are cancelled by the applicant.
Claims 1-28 and 62 remain pending, where claims 1, 14-15 and 28 are independent. 

Continued Examination under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 07/29/2022 has been entered.

Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview and via email with Karen McSwain (Reg. No. 64,306) on 08/04/2022.

The application has been amended as follows:
Claims 1, 14-15, 28 and 63 are replaced with the following and rest of the claims are as of dated 07/29/2022:
1.	(Proposed Amendment)	A method of forming a retainer, the method comprising:
gathering a three-dimensional (3D) model of a patient’s dentition;
translating a target arrangement of the patient’s teeth from the 3D model of the patient’s dentition into a two-dimensional (2D) height map of the patient’s dentition, wherein translating the target arrangement includes mapping the 2D height map from a scan surface of the 3D model, the scan surface including a plurality of scan curves, wherein mapping the 2D height map comprises projecting a vertex in the 3D model into a scan curve of the plurality of scan curves;
defining a boundary of a retainer configured to fit onto the patient’s dentition;
modifying the boundary by adjusting a retainer coverage of the patient’s teeth, gingiva and palate;
building a 2D mesh of an upper surface of the patient’s dentition from the 2D height map using the modified boundary; 
converting the 2D mesh of the upper surface of the patient’s dentition into a 3D mesh of the upper surface of the patient’s dentition;
forming a bottom surface of a digital model of the retainer using the 3D mesh of the upper surface; 
forming a top surface of the digital model of the retainer having different thicknesses between the top surface and bottom surfaces of the digital model of the retainer; and
exporting the digital model of the retainer for 3D printing.
14.	(Proposed Amendment)	A method of forming a retainer, the method comprising:
gathering a three-dimensional (3D) model of a patient’s dentition and a target arrangement of the patient’s teeth;
translating the target arrangement of the patient’s teeth from the 3D model of the patient’s dentition into a two-dimensional (2D) height map of the patient’s dentition, wherein translating the target arrangement includes mapping the 2D height map from a scan surface of the 3D model, the scan surface including a plurality of scan curves, wherein mapping the 2D height map comprises projecting a vertex in the 3D model into a scan curve of the plurality of scan curves;
defining a boundary of a retainer configured to fit onto the patient’s dentition when the patient’s teeth are in the target arrangement;
modifying the boundary by adjusting a retainer coverage of the patient’s teeth, gingiva and palate;
building a 2D mesh of an upper surface of the patient’s dentition from the 2D height map using the modified boundary;
converting the 2D mesh of the upper surface of the patient’s dentition into a 3D mesh of the upper surface of the patient’s dentition;
forming a bottom surface of a digital model of the retainer using the 3D mesh of the upper surface;  
forming a top surface of the digital model of the retainer at different thicknesses between the top surface and bottom surface of the digital model of the retainer; 
adjusting one or more of a smoothness of the top surface of the 
exporting the digital model of the retainer for 3D printing.

15.	(Proposed Amendment)	A system comprising:
one or more processors; 
a memory coupled to the one or more processors, the memory configured to store instructions, that, when executed by the one or more processors, perform a computer-implemented method comprising:  
gathering a three-dimensional (3D) model of a patient’s dentition;
translating a target arrangement of the patient’s teeth from the 3D model of the patient’s dentition into a two-dimensional (2D) height map of the patient’s dentition, wherein translating the target arrangement includes mapping the 2D height map from a scan surface of the 3D model, the scan surface including a plurality of scan curves, wherein mapping the 2D height map comprises projecting a vertex in the 3D model into a scan curve of the plurality of scan curves;
defining a boundary of a retainer configured to fit onto the patient’s dentition;
modifying the boundary by adjusting a retainer coverage of the patient’s teeth, gingiva and palate;
building a 2D mesh of an upper surface of the patient’s dentition from the 2D height map using the modified boundary;
converting the 2D mesh of the upper surface of the patient’s dentition into a 3D mesh of the upper surface of the patient’s dentition;
forming a bottom surface of a digital model of the retainer using the 3D mesh of the upper surface; 
forming a top surface of the digital model of the retainer having different thicknesses between the top surface and bottom surfaces of the digital model of the retainer; and
exporting the digital model of the retainer for 3D printing.
28.	(Proposed Amendment)	A system comprising:
one or more processors; 
a memory coupled to the one or more processors, the memory configured to store instructions, that, when executed by the one or more processors, perform a computer-implemented method comprising:  
gathering a three-dimensional (3D) model of a patient’s dentition and a target arrangement of the patient’s teeth;
translating the target arrangement of the patient’s teeth from the 3D model of the patient’s dentition into a two-dimensional (2D) height map of the patient’s dentition, wherein translating the target arrangement includes mapping the 2D height map from a scan surface of the 3D model, the scan surface including a plurality of scan curves, wherein mapping the 2D height map comprises projecting a vertex in the 3D model into a scan curve of the plurality of scan curves;
defining a boundary of a retainer configured to fit onto the patient’s dentition when the patient’s teeth are in the target arrangement;
modifying the boundary by adjusting a retainer coverage of the patient’s teeth, gingiva and palate;
building a 2D mesh of an upper surface of the patient’s dentition from the 2D height map using the modified boundary;
converting the 2D mesh of the upper surface of the patient’s dentition into a 3D mesh of the upper surface of the patient’s dentition;
forming a bottom surface of a digital model of the retainer using the 3D mesh of the upper surface;  
forming a top surface of the digital model of the retainer at different thicknesses between the top surface and bottom surface of the digital model of the retainer; 
adjusting one or more of a smoothness of the top surface of the digital model of the retainer and a thickness between the top surface and the bottom surface of the digital model of the retainer;
exporting the digital model of the retainer for 3D printing.
63.	(Proposed Cancelled). 
					
Allowable Subject Matter
Claims 1-28 and 62 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 07/29/2022 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record (PTO-892 and 1449) and no statement is deemed necessary (see MPEP 1302.14). 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119.